Catron, Ch. j.
delivered the opinion of the court.
The reasons why a court of equity does interfere to restrain an officer from selling the slave of one, for the debt of another, are stated in the case of Loftin against Espey and Thomas, and will not be repeated. But to authorize the complainant to ask the interposition of the injunction powers of the court to restain the sale, he must show clear, not to say undoubted title, in himself. If the title is to he ascertained by the complicated swearing of witnesses, as in this case, and these relations of the respective parties, the court of chancery ought to send the issue of title to a jury, where the witnesses may he seen and heard in person. Now, this might he attained, hy sending down an issue to be tried out of chancery, holding up the cause in the mean time; but there is an overruling objection to such course; it would supercede the action of detinue to a great extent in all cases of the kind, and fill the courts of equity with the most harassing litigation by way of experiment in advance of sending down the issue. Every case would depend on its own circumstances, whether fit to be sent down; and it is to be feared would presently result in a general rule, with only occasional exceptions, to send down all cases, in subversion of a tolerably well settled practice, to bring detinue for the slave, and if there was apprehension he might not be had, file a bill to retain him during the progress of the suit at law; a practice sanctioned in a case of trespass and false imprisonment for freedom, at this term, in Covey vs. Myrick.' Where the right is therefore not clearly proved for complainant, the bill must be dismissed; which we think was correctly done in this cause, although the complainant shows by his witnesses a strong case, and that it is highly probable he never did give the slave to his son. This proof, however, is much weakened by the evidence on part of the defendant, making a fit case for a jury, and an unfit one of *144course, to be tried by a chancellor. The decree will be affirmed, and the complainant left free to proceed at law.
Decree affirmed.